DECISION
The application of the above-named defendant for a review of the sentence of 7 years imposed April 19, 1983, on was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Sentence Review Board finds that under the circumstances the sentence imposed was proper and just.
We wish to thank Dave Dietrich of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
John S. Henson, Chairman, Joseph B. Gary, Robert J. Boyd